DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 3, 6 – 9 and 13 – 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Konopinsky (DE 10 2009 053 429).
With respect to claims 1, 7 and 15, Konopinsky teaches a silencer insert for a silencer of an exhaust system, the silencer insert comprising a first partition wall (Fig.2b, Item 8.1) defining a first plane; a second partition wall (Fig.2b, Item 8.3) defining a second plane, the second plane being different from the first plane;  5a connecting wall (Fig.2b, Item 8.2) defining a third plane, the third plane being different from the first 
With respect to claims 2, 8 and 15, Konopinsky teaches wherein the third plane (Fig.2a, Item 8.2) and at least one of the first plane and the second plane (Fig.2a, Items 8.1 and 8.3) are at an angle between 20o and 90o relative to each other.  
With respect to claims 3 and 9, Konopinsky teaches wherein at least one of the first partition wall, the second partition wall, and the connecting wall comprises a rim portion (Fig.2b, Item 8.1a or 8.3a) at a perimeter part not connected to another wall; the perimeter part is folded by between 70o and 110o relative to a corresponding plane of 23the at least one of the first partition wall, the second partition wall, and the connecting wall or the perimeter part is folded to be perpendicular relative to the corresponding plane of the at least one of the first partition wall, the second partition wall, and the connecting wall; and the perimeter part forms a housing abutting face for abutting a silencer housing (Fig.2a, Item 1).  
With respect to claims 6, 13 and 15, Konopinsky teaches wherein at least one of the first partition wall, the second partition wall, and the connecting wall comprises at least one through hole (Fig.2a, Item 8.5) for an exhaust gas pipe (Fig.2a, Item 4).  

.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, 10 – 12 and 16 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Konopinsky (DE 10 2009 053 429) in view of Henke et al. (US 8,051,949).
With respect to claims 5, 12 and 16, Konopinsky teaches the limitations already discussed in a previous rejection, but fails to disclose wherein at least one of the first partition wall, the second partition wall, and the connecting wall comprises at least one elevated stiffening portion, the elevated stiffening portion defining a plane parallel to the plane defined by the respective wall and spaced from the respective wall by a distance that is at least double a wall thickness of the respective wall.  

It would have been obvious to a person with ordinary skill in the art, at the time the invention was filed, to employ the Henke et al. elevated stiffening portion with the Konopinsky design because it provide a particular structural integrity necessitated by the specific requirements of the particular application, furthermore, it would prevent warping of the walls due to periodic changes in temperature.  
With respect to claims 4, 10 and 11, the Examiner takes official notice that it is well known in the art to provide at least one wall of the wall group comprising a coupling portion at a perimeter thereof, which coupling portion is not connected to another wall of the wall group; the coupling portion comprises at least one of a protrusion and recess along a coupling portion circumferential direction; and the coupling portion is configured for engaging a coupling portion of a housing of a silencer because it would ensure a secure assembly of the insert inside the housing, in this manner eliminating any possible movement or displacement of the insert inside the housing that could produce unwanted rattling noise and/or poor acoustic performance.  
	With respect to claims 17, 19 and 20, Konopinsky teaches further comprising the step of folding of rim portions of the portions of the sheet metal strip forming the partition walls of the silencer insert 28by between 70o and 110o after the step of cutting the portions of the sheet metal strip forming the partition walls (see rejection to claims 3 and 9).  
With respect to claim 18, Henke et al. teach further comprising the step of providing at least one through hole for an exhaust gas pipe in the connecting wall of the silencer insert (Fig.3, Items 23 and 29) after the step of providing at least one through hole for an exhaust gas pipe in at least one partition wall of the silencer insert and before the step of cutting the connecting wall (Fig.3, Items 19 and 39).  

Conclusion
The attached hereto PTO Form 892 lists prior art made of record that the Examiner considered it pertinent to applicant's disclosure. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGARDO SAN MARTIN whose telephone number is (571)272-2074.  The examiner can normally be reached on 9:00 - 5:00 M - F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin G Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




         /Edgardo San Martin/
                                                                                                
          Edgardo San Martín
          Primary Examiner
          Art Unit 2837
          June 17, 2021